UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB (Mark one) ý QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal quarter ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-46494 (Exact Name of Small Business Issuer in its Charter) Delaware 36-4170318 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19732 MacArthur Boulevard Suite100 Irvine, California 92612 (Address and telephone number of Principal Executive Offices) (949) 260-1500 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoý Number of shares outstanding as of the close of business on August 6, 2007: TITLE OF CLASS NUMBER OF SHARES OUTSTANDING Common Stock, $0.01 par value. 38,373,634 Transitional Small Business Disclosure Format (Check one):YesoNoý PRIMAL SOLUTIONS, INC. AND SUBSIDIARY INDEX PARTI - FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets at June30, 2007 (unaudited) and December31, 2006 3 Condensed Consolidated Statements of Operations for the three months ended June30, 2007 and 2006 (unaudited) and for the six months ended June30, 2007 and 2006 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2007 and 2006 (unaudited) 5 Notes to Condensed Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis 18 Item 3. Controls and Procedures 34 PARTII - OTHER INFORMATION Item 5. Other Information 35 Item 6. Exhibits 35 - 2 - [Return to Top] PRIMAL SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June30, 2007 December31, 2006 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ 317,000 $ 382,000 Restricted cash — 103,000 Accounts receivable 294,000 268,000 Prepaid expenses and other current assets 276,000 242,000 Total current assets 887,000 995,000 Property and equipment, net of accumulated depreciation of $1,492,000 and $1,551,000, respectively 320,000 360,000 Goodwill 593,000 593,000 Other assets 71,000 59,000 $ 1,871,000 $ 2,007,000 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ 200,000 $ 301,000 Accrued liabilities 341,000 463,000 Accrued salaries and benefits 532,000 633,000 Deferred revenue 198,000 220,000 Short-term borrowings and current portion of long-term debt 808,000 741,000 Senior convertible debt, net of discount of $492,000 and $0, respectively 1,008,000 — Warrant liability — 1,015,000 Total current liabilities 3,087,000 3,373,000 Long-term debt, net of current portion 818,000 852,000 Senior convertible debt, net of discount of $0 and $1,105,000, respectively — 395,000 Other long-term liabilities 61,000 — 3,966,000 4,620,000 Commitments and Contingencies (Notes 2 and 4) Stockholders’ Deficit Preferred stock, $0.01 par value; 5,000,000 shares authorized; none issued and outstanding — — Common stock, $0.01 par value; 95,000,000 shares authorized; 38,373,634 shares issued and outstanding in each period 384,000 384,000 Additional paid-in capital 13,952,000 13,880,000 Warrants 2,172,000 1,558,000 Accumulated deficit (18,603,000 ) (18,435,000 ) Net stockholders’ deficit (2,095,000 ) (2,613,000 ) $ 1,871,000 $ 2,007,000 See accompanying notes to condensed unaudited consolidated financial statements - 3 - [Return to Top] PRIMAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune 30, SixMonthsEndedJune30, 2007 2006 2007 2006 Revenues Software licenses revenue $ 688,000 $ 436,000 $ 1,439,000 $ 797,000 Product support and upgrades revenue 281,000 327,000 549,000 637,000 Software revenues 969,000 763,000 1,988,000 1,434,000 Services revenue 645,000 689,000 1,231,000 1,351,000 Total revenues 1,614,000 1,452,000 3,219,000 2,785,000 Operating Expenses Sales and marketing 232,000 669,000 456,000 1,181,000 Cost of software licenses — 79,000 69,000 98,000 Cost of product support and upgrades 63,000 151,000 130,000 235,000 Cost of services 368,000 498,000 690,000 1,151,000 Research and development 385,000 424,000 745,000 809,000 General and administrative 448,000 567,000 930,000 1,074,000 Total operating expenses 1,496,000 2,388,000 3,020,000 4,548,000 Income (loss) from operations 118,000 (936,000 ) 199,000 (1,763,000 ) Interest and other (expenses) income, net (217,000 ) 336,000 (424,000 ) 313,000 Loss before income tax provision (99,000 ) (600,000 ) (225,000 ) (1,450,000 ) Income tax provision — 2,000 3,000 3,000 Net loss $ (99,000 ) $ (602,000 ) $ (228,000 ) $ (1,453,000 ) Basic and diluted net loss per share $ (0.00 ) $ (0.02 ) $ (0.01 ) $ (0.04 ) Weighted-average basic and diluted common shares outstanding 38,373,634 37,774,593 38,373,634 37,119,117 See accompanying notes to condensed unaudited consolidated financial statements - 4 - [Return to Top] PRIMAL SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net loss $ (228,000 ) $ (1,453,000 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 55,000 67,000 Amortization of conversion feature into interest expense 125,000 49,000 Amortization of debt issuance cost 48,000 21,000 Warrant expense 148,000 67,000 Gain on change in fair value of warrant liability — (512,000 ) Non-cash stock-based compensation costs 72,000 248,000 Loss/(gain) on disposal of assets 6,000 (3,000 ) Changes in operating assets and liabilities: Accounts receivable (26,000 ) 57,000 Prepaid expenses and other current assets (21,000 ) 78,000 Accounts payable and other accrued liabilities (207,000 ) 2,000 Non-current accrued interest — 7,000 Deferred revenue (22,000 ) 170,000 Other noncurrent assets and liabilities 49,000 (66,000 ) Net cash used by operating activities (1,000 ) (1,268,000 ) Cash Flow from Investing Activities Purchases of property and equipment (24,000 ) (8,000 ) Proceeds from sales of property and equipment 4,000 3,000 Net cash used in investing activities (20,000 ) (5,000 ) Cash Flow from Financing Activities Change in restricted cash 103,000 — Payments on capital lease obligations (12,000 ) (11,000 ) Retirement of promissory note (100,000 ) — Payments on notes payable (35,000 ) (29,000 ) Cost of private placements — (226,000 ) Proceeds from private placements — 1,675,000 Proceeds from issuance of common stock, net — 10,000 Net cash (used) providedby financing activities (44,000 ) 1,419,000 NET (DECREASE) INCREASE IN CASH EQUIVALENTS $ (65,000 ) $ 146,000 CASH AND CASH EQUIVALENTS, beginning of period 382,000 711,000 CASH AND CASH EQUIVALENTS, end of period $ 317,000 $ 857,000 Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ 82,000 $ 46,000 Taxes $ 3,000 $ 3,000 Non-cash Financing Activities Financing of business insurance premiums $ 61,000 $ 47,000 Financing of liquidated damages payable to 2006 Private Placement investors $ 119,000 $ — Modification of June 2004 Private Placement Warrants $ — $ 189,000 Issuance of 2006 Private Placement Warrants $ — $ 1,019,000 See accompanying notes to condensed unaudited consolidated financial statements - 5 - [Return to Top] PRIMAL SOLUTIONS, INC. AND SUBSIDIARY Notes to Condensed Unaudited Consolidated Financial Statements 1. ORGANIZATION, BASIS OF PRESENTATION, AND SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES Organization Primal Systems,Inc. was incorporated on June28, 1996. In 1999, Primal Systems,Inc. was merged with and into ACI Telecommunications Financial Services, a wholly-owned subsidiary of Avery Communications, Inc. The surviving company changed its name to Primal Solutions,Inc. In February 2001, Avery spun off Primal Solutions, Inc. and its wholly-owned subsidiary, Wireless Billing Systems (collectively, the “Company”), as a separate public company. Basis of Presentation The accompanying condensed unaudited consolidated financial statements of the Company as of June 30, 2007 and for the three and six months ended June 30, 2007 and 2006 have been prepared in accordance with accounting principles generally accepted in the United States for the interim financial information and in accordance with the instructions per Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments, including normal recurring adjustments, considered necessary for a fair presentation have been included. The accompanying condensed unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company included in the Company’s 2006 Form 10-KSB. Operating results for the three-month and six-month periods ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December31, 2007. Basis of Consolidation The accompanying condensed unaudited consolidated financial statements include the accounts of Primal Solutions,Inc. and its wholly-owned subsidiary, Wireless Billing Systems. Intercompany accounts and transactions have been eliminated. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board ("FASB") issued Statement of Financial Accounting Standards No.159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No.115 (“SFAS 159”). SFAS 159 gives the Company the irrevocable option to carry most financial assets and liabilities at fair value, with changes in fair value recognized in earnings. SFAS 159 is effective for the Company’s 2008 fiscal year, although early adoption is permitted. The Company is currently assessing the potential effect of the adoption of SFAS 159 on its financial statements. In December 2006, the FASB issued FASB Staff Position EITF 00-19-2, Accounting for Registration Payment Arrangements ("EITF 00-19-2"), which addresses accounting for registration payment arrangements. EITF 00-19-2 specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement, whether issued as a separate agreement or included as a provision of a financial instrument or other agreement, should be separately recognized and measured in accordance with FASB Statement No. 5, Accounting for Contingencies. The guidance in this FASB Staff Positionamends Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (“SFAS 133”),Statement of Financial Accounting Standards No. 150, Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity, and Interpretation No. 45, Guarantor's Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others, to include scope exceptions for registration payment arrangements.EITF 00-19-2 further clarifies that a financial instrument subject to a registration payment arrangement should be accounted for in accordance with other applicable generally accepted accounting principles without regard to the contingent obligation to transfer consideration pursuant to the registration payment arrangement.
